Case 19-70114-hdh13 Doc 63 Filed 04/15/20           Entered 04/15/20 09:50:15        Page 1 of 4



Gregory A. Ross
LAW OFFICE OF GREGORY A. ROSS, P.C.
4245 Kemp Blvd., Suite 308
Wichita Falls, Texas 76308
Phone: (940) 692-7800
Fax : (940) 692-7813
State Bar No. 17302500
Attorney for Movant

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

 IN RE:

 ARMANDO T. MORENO,                                 Case No. 19-70114-HDH-13

 Debtor.                                            Chapter 13

 UNION SQUARE CREDIT UNION,

    Movant,

 VS.
                                                    (A CONTESTED MATTER)
 ARMANDO T. MORENO,
                                                  HEARING DATE: MAY 13, 2020, AT 9:00
    Respondent.                                   A.M.



                           MOTION FOR RELIEF FROM STAY

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       NOW COMES FIRST NATIONAL BANK OF WICHITA FALLS, Movant, and files this

request for relief from the automatic stay of 11 U.S.C. §362(a) and in support thereof would

respectfully show unto the Court the following:

       1. Jurisdiction. This Court has jurisdiction of this contested matter pursuant to 28 U.S.C.



                      Motion For Relief From Stay - Page 1 of 5 Pages
Case 19-70114-hdh13 Doc 63 Filed 04/15/20              Entered 04/15/20 09:50:15         Page 2 of 4



§§157 and 1334, 11 U.S.C. §362, and by virtue of the fact that Respondent has filed a petition

seeking relief under Title 13 of the United States Code in the above referenced bankruptcy case.

Further, Movant is a creditor in this case and, therefore, an interested party. This contested matter

is a core proceeding.

       2. Indebtedness and Security. At the time of the filing of the petition for relief in this case,

Movant was, and continues to be a creditor of Respondent. Among the collateral in which Movant

has been granted a security interest or lien to secure payment and performance of Movant's claim

is the following property (the "Collateral"):

       Lot 87 of RIVER VIEW ESTATES, Pima Country, Arizona, according to the map
       of record in the office of the County Recorder, Pima County, Arizona, in Book 56
       of Maps and Plats at page 19; thereafter, amended by Declaration of Scrivener's
       Error in Docket 11953, page 2008.

       3. Grounds for Relief From Stay. No equity exists in the Collateral for the benefit of the

estate and the Collateral is of inconsequential value and benefit to the estate. Debtor has indicated

that they wish to surrender the above Collateral.

       4. Relief Requested. Movant further requests that the automatic stay be terminated with "in

rem" relief, to protect the property from any future bankruptcy filings by this Debtor, Debtor's

spouse, and any persons acting in concert with Debtor.

       Movant further requests that the provisions of Rule 4001(a)(3) of the Federal Rules of

Bankruptcy Procedure be waived to enable Movant, its successors and assigns, to immediately

enforce and implement the terms of the proposed order granting relief from automatic stay.

       5. Attorneys’ Fees. Debtor's actions caused Movant to retain the undersigned counsel to

represent it in this matter and Movant has incurred and will incur reasonable attorneys’ fees and



                        Motion For Relief From Stay - Page 2 of 5 Pages
Case 19-70114-hdh13 Doc 63 Filed 04/15/20              Entered 04/15/20 09:50:15         Page 3 of 4



costs for the preparation of this Motion, proposed Order, negotiations with the Debtor, and

attendance at the hearing, if required.

                                          Relief Requested

       WHEREFORE, Movant requests that this matter be set for a hearing and that upon such

hearing the Court enter its order granting Movant relief from the automatic stay of 11 U.S.C. §362(a)

by excepting from such stay foreclosure of Movant's lien or security interest in the Collateral and

authorizing Movant to take possession of the Collateral and to exercise its rights in the Collateral

as a secured creditor in accordance with applicable law. That the provisions of Rule 4001(a)(3) of

Federal Rules of Bankruptcy Procedure be waived to enable Movant, its successors and assigns, to

immediately enforce and implement the terms of the proposed order granting relief from automatic

stay. Alternatively, that the Court grant in rem relief as to the property, which relief prohibits

Debtor and all persona and/or entitles acting in concert with Debtor directly or indirectly from taking

any actions in obtaining possession of the property and that said relief be made binding in any and

all Chapter 7, 11 and 13 cases, as to the property and as the Debtor, any transferees, assigns, or

others with a possessory interest for 180 subsequent to entry of this order. Movant requests such

other relief as may be just and proper.

                                              NOTICE

      THE TRUSTEE (IF ONE HAS BEEN APPOINTED) OR THE DEBTOR SHALL
FILE A RESPONSE TO ANY MOTION FOR RELIEF FROM THE AUTOMATIC STAY
WITHIN 12 DAYS FROM THE SERVICE OF THE MOTION. (UNDER BANKRUPTCY
RULE 9006(F) 3 DAYS ARE ADDED TO THE PERIOD FOR FILING A RESPONSE WHEN
NOTICE OF THE PERIOD IS SERVED BY MAIL). THE DEBTOR'S RESPONSE SHALL
INCLUDE A DETAILED AND COMPREHENSIVE STATEMENT AS TO HOW THE
MOVANT CAN BE "ADEQUATELY PROTECTED" IF THE STAY IS TO BE
CONTINUED. IF THE DEBTOR DOES NOT FILE A RESPONSE AS REQUIRED, THE
ALLEGATIONS IN THE CREDITOR'S MOTION FOR RELIEF FROM THE


                        Motion For Relief From Stay - Page 3 of 5 Pages
Case 19-70114-hdh13 Doc 63 Filed 04/15/20            Entered 04/15/20 09:50:15         Page 4 of 4



AUTOMATIC STAY SHALL BE DEEMED ADMITTED, UNLESS GOOD CAUSE IS
SHOWN WHY THESE ALLEGATIONS SHOULD NOT BE DEEMED ADMITTED, AND
AN ORDER GRANTING THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

                                              Respectfully submitted,


                                              /s/ Gregory A. Ross
                                              Gregory A. Ross
                                              State Bar No. 17302500
                                              Attorney for Movant

                                              LAW OFFICE OF GREGORY A. ROSS, P.C.
                                              4245 Kemp Blvd., Suite 308
                                              Wichita Falls, Texas 76308
                                              Phone: (940) 692-7800
                                              Fax : (940) 692-7813

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing Motion was on April 15, 2020, duly served
on all parties of interest.

                                              /s/ Gregory A. Ross
                                              Gregory A. Ross


                             CERTIFICATE OF CONFERENCE

      I do hereby certify that on April 13, 2020, I conferred with the attorney for the Respondent
and was advised that the relief requested in the Motion is opposed by Respondent.

       DATED: April 15, 2020

                                              /s/ Gregory A. Ross
                                              Gregory A. Ross




                       Motion For Relief From Stay - Page 4 of 5 Pages
